DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

The examiner acknowledges the cancellation of claim 18.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chihara et al. (US Patent 4,960,256).

Regarding claim 17, Chihara discloses a notebook computer with a functional body, comprising: 
a host (Fig. 4 element 4), comprising a keyboard portion (Fig. 4 element 6) and a receiving portion (Fig. 4 at reference character element 2b), wherein a height difference is formed between the keyboard portion and the receiving portion (as shown in Fig. 4); 
a functional body (Fig. 4 element 12), comprising a first end and a second end (as shown in Fig. 65), wherein the first end is in pivot connection to the keyboard portion of the host (as shown in Fig. 5 at element 10); and 
a display body (Fig. 6 element 2a), comprising a display portion (Fig. 5 element 3a) and a base (Fig. 6 wherein the bezel, element 3, surrounding the display portion is interpreted as the base), wherein the second end of the functional body is in pivot connection to the display body (ass shown in Fig. 5 at element 17), 
wherein when the display body is in a first unfolded state, a bottom side of the base abuts against a top surface of the receiving portion (as shown in Fig. 5), and the base is adapted to translate along the top surface of the receiving portion (as depicted in Fig. 6),
wherein the second end of the functional body is higher than an upper edge of the base (as shown in Fig. 5 wherein the functional body element 12 is shown to connect to the display body above an upper edge of the lower horizontal portion of the bezel element 3), so that the functional body shields the base in a direction towards the display body (as shown in Fig. 5 wherein the base is shielded in a lateral direction by the extent of the functional body present above the receiving area), and the base overlaps the second end of the functional body (as shown in Fig. 5 wherein the base overlaps the functional body by being laterally adjacent to the functional body at the pivoting connection point with the display body).

Regarding claim 19, Chihara discloses the computer as set forth in claim 17 above and further comprising two first torsion structures (Fig. 9 element 24) and two second torsion pivots (Fig. 7 element 8), wherein the first torsion structures are connected to the first end and the keyboard portion (as shown in Fig. 8) and the second torsion pivots are connected to the second end and the base (as shown in Fig. 6); a first torsion of the first torsion structures acts between the host and the functional body (as discussed in Column 7 lines 34-41); and a second torsion of the second torsion pivots acts between the functional body and the display body (as discussed in Column 4 lines 30-37).

Regarding claim 20, Chihara discloses the computer as set forth in claim 19 above and further wherein a top surface of the receiving portion comprises a plurality of grooves (Fig. 6 element 19); and in the folded state, the second torsion pivots are respectively located in the corresponding grooves (as shown by the double dash representation evident in Fig. 6).

Regarding claim 21, Chihara discloses the computer as set forth in claim 17 above and further wherein the display body is adapted to be rotated relative to the host and the functional body (as is shown in Fig. 6 wherein the display body is rotated to .

    PNG
    media_image1.png
    463
    540
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karidis et al. (US 2003/0142474 A1) in view of Vesely (US 2011/0216483 A1).

Regarding claim 1, Karidis discloses a notebook computer (Fig. 1 element 11) with a functional body, comprising: 
a host (Fig. 1 element 13), comprising a keyboard portion (Fig. 1 element 19) and a receiving portion (Fig. 1 element 21), wherein a height difference is formed between the keyboard portion and the receiving portion(as shown in Fig. 4 and as described in Paragraph [0034]); 
a functional body (Fig. 1 element 16), comprising a first end and a second end (as shown in Fig. 1), wherein the first end is in pivot connection to the keyboard portion of the host (as described in Paragraph [0035]); and 
(Fig. 1 element 12), comprising a display portion (Fig. 2 element 14) and a base (Fig. 1 element 15), wherein the second end of the functional body is in pivot connection to the display body (as shown in Fig. 1), 
wherein the display body is adapted to be rotated relative to the host and the functional body (as discussed in Paragraph [0035]), so that the base is in contact with the receiving portion to switch to a folded state or a first unfolded state (as shown in Fig. 2); and the functional body is adapted to be rotated relative to the host (as discussed in Paragraph [0035]), so that the base of the display body is relatively away from the receiving portion to switch to a second unfolded state (as shown in Fig. 4).
Karidis does not expressly disclose wherein the second end of the functional body is higher than an upper edge of the base, so that the functional body shields the base in a direction towards the display body, and the base overlaps the second end of the functional body.
Vesely teaches wherein a second end of a functional body (Fig. 1C inclusive of elements 107, 109, and 115) is higher than an upper edge of a base of a display body (wherein upper edge of the lower horizontal portion of bezel of display is lower than the second end of the functional body, as shown in at least Figs. 1C and 7A), so that the functional body shields the base in a direction towards the display body (wherein element 115 shields the base in a direction towards the display body), and the base overlaps the second end of the functional body (as shown in Fig. 1C wherein the bezel of the display overlaps the ends of elements 17 and 109).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a functional body having a second end in pivotal attachment to the 

Regarding claim 2, Karidis in view of Vesely discloses the computer as set forth in claim 1 above and further comprising two first torsion structures (Fig. 1 element 22) and two second torsion pivots (Fig. 1 element 23), wherein the first torsion structures are connected to the first end and the keyboard portion (as shown in Fig. 4) and the second torsion pivots are connected to the second end and the base (as shown in Fig. 4); a first torsion of the first torsion structures acts between the host and the functional body (as discussed in Paragraph [0035]); and a second torsion of the second torsion pivots acts between the functional body and the display body (as discussed in Paragraph [0036]).

Regarding claim 3, Karidis in view of Vesely discloses the computer as set forth in claim 2 above and further wherein a top surface of the receiving portion comprises a plurality of grooves (Fig. 6 elements 133a and 133b); and in the folded state, the second torsion pivots are respectively located in the corresponding grooves (as discussed in Paragraph [0044]).

Regarding claim 4, Karidis in view of Vesely discloses the computer as set forth in claim 2 above and further wherein each of the second torsion pivots comprises a first 

Regarding claim 5, Karidis in view of Vesely discloses the computer as set forth in claim 1 above and further comprising a supporting plate (Fig. 6 element 130) and a third torsion pivot (Fig. 6 element 140a), wherein the third torsion pivot is connected to the supporting plate and the receiving portion (as discussed in Paragraph [0046]); when the base is switched to a second unfolded state, the supporting plate is adapted to be rotated relative to the receiving portion to abut against the functional body (as shown in Figs. 7 and 8), and a third torsion of the third torsion pivot acts between the supporting plate and the receiving portion (as discussed in Paragraph [0046]).

Regarding claim 6, Karidis in view of Vesely discloses the computer as set forth in claim 1 above and further comprising a supporting plate (Fig. 6 element 130) and a third torsion pivot (Fig. 6 element 140a), wherein the third torsion pivot is connected to the supporting plate and a bottom surface (Fig. 6 element 150), facing the host, of the functional body (as discussed in Paragraph [0042]); when the notebook computer is switched to a second unfolded state, the supporting plate is adapted to be rotated 

Regarding claim 9, Karidis in view of Vesely discloses the computer as set forth in claim 1 above and further wherein when the notebook computer is switched to the first unfolded state, the base abuts against the receiving portion, and a first included angle from 80 degrees to 135 degrees is formed between the display body and the host (as shown in Fig. 2).

Regarding claim 10, Karidis in view of Vesely discloses the computer as set forth in claim 1 above and further wherein a plurality of fastening grooves are formed in the receiving portion (as shown in Annotated Fig. 5); and when the notebook computer is switched to the first unfolded state, the base of the display body are fastened to one of the fastening grooves (as shown in Fig. 2), and a first included angle from 80 degrees to 135 degrees is formed between the display body and the host (as shown in Fig. 2).

Regarding claim 11, Karidis in view of Vesely discloses the computer as set forth in claim 1 above and further wherein when the notebook computer is switched to the first unfolded state or the second unfolded state, a second included angle from 0 degree to 80 degrees is formed between the functional body and the host (as shown in Fig. 4 wherein 16 is shown to be at an angle between 0 and 80 degrees).

Regarding claim 12, Karidis in view of Vesely discloses the computer as set forth in claim 1 above and further wherein when the notebook computer is switched to the folded state, the functional body is disposed on the receiving portion (as shown in Figs. 10 and 11 and discussed in Paragraph [0053]), and the display body covers the keyboard portion of the host and the functional body (as discussed in Paragraph [0053] wherein a conventional notebook computer is well known in the art to have the display body cover the keyboard).

Regarding claim 13, Karidis in view of Vesely discloses the computer as set forth in claim 1 above and further wherein when the notebook computer is switched from the folded state to the first unfolded state, the display body is unfolded towards a first rotation direction relative to the host (as shown by the partial circular arrow shown at element 23 in Fig. 2); the functional body is unfolded towards a second rotation direction opposite to the first rotation direction relative to the host (as shown in Fig. 13), so that the base of the display body is located between the functional body and the receiving portion (as shown in Fig. 12 wherein element 15 is between element 23 of the functional body and the receiving portion); and the functional body is relatively away from the receiving portion (as shown in Fig. 12).

Regarding claim 14, Karidis in view of Vesely discloses the computer as set forth in claim 13 above and further wherein when the notebook computer is switched from the first unfolded state to the second unfolded state, the display body is relatively away from the host along a vertical direction (as shown in Fig. 12), so that a lifted height .


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karidis in view of Vesely as applied to claim 1 above, and further in view of  Hung et al. (US 8,937,803 B2).

Regarding claim 7, Karidis in view of Vesely discloses the computer as set forth in claim 1 above.
Karidis in view of Vesely does not expressly disclose further comprising a supporting plate, slidably disposed on the display body, wherein when the notebook computer is switched to a second unfolded state, the supporting plate is adapted to slide relative to the display body and protrudes out of the base to abut against the receiving portion of the host.
Hung teaches a supporting plate (Fig. 6 elements 140 and 150), slidably disposed on the display body (as discussed in Column 3 lines 21-29 and Column 5 lines 7-13), wherein when the notebook computer is switched to a second unfolded state, the supporting plate is adapted to slide relative to the display body and protrudes out of the base to abut against the receiving portion of the host (as shown in Fig. 6).
.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karidis in view of Vesely as applied to claim 1 above, and further in view of  Arima et al. (US 2014/0375194 A1).

Regarding claim 8, Karidis in view of Vesely discloses the computer as set forth in claim 1 above.
Karidis does not expressly disclose further comprising two magnetic parts, respectively disposed on the receiving portion of the host and the base of the display body, wherein when the notebook computer is switched to the folded state or the first unfolded state, the two magnetic parts magnetically attract each other.
Arima teaches two magnetic parts, respectively disposed on the receiving portion of the host and the base of the display body, wherein when the notebook computer is switched to the folded state or the first unfolded state, the two magnetic parts magnetically attract each other (as discussed in Paragraphs [0084]-[0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize two magnetic parts on the host and the display body in order to .


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karidis in view of Vesely as applied to claim 1 above, and further in view of  Yanase (US 6,392,871 B1).

Regarding claim 15, Karidis in view of Vesely discloses the computer as set forth in claim 1 above.
Karidis does not expressly disclose wherein the functional body is a display panel, a touch board or a touch panel, a virtual keyboard, a wireless charging module, a loudspeaker or a radio apparatus.
Yanase teaches a functional body (Fig. 2 element 40) wherein the functional body is a display panel (as discussed in Column 5 lines 39-45), a touch board or a touch panel, a virtual keyboard, a wireless charging module, a loudspeaker or a radio apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a display panel in the functional body as taught by Yanase in the computer of Karidis in order to provide a means of display additional information adjacent to the main display.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karidis in view of Vesely as applied to claim 1 above, and further in view of  Li (US 2013/0069878 A1).

Regarding claim 16, Karidis in view of Vesely discloses the computer as set forth in claim 1 above.Karidis does not expressly disclose further comprising at least one heat dissipation module, disposed on the receiving portion and facing the functional body.
Li teaches at least one heat dissipation module (Fig. 1 element 27), disposed on the receiving portion and facing the functional body (as shown in Figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art to utilize a heat dissipation module in the receiving portion as taught by Li in the computer of Karidis in order to prevent the computer from overheating during use.


Response to Arguments

Applicant’s arguments filed 1/18/2021 with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

1/18/2021 with respect to claim(s) 17 and 19-21 have been fully considered but they are not persuasive. The applicant has argued that the Chihara reference fails to disclose the amended limitations of wherein the second end of the functional body is higher than an upper edge of the base, so that the functional body shields the base in a direction towards the display body, and the base overlaps the second end of the functional body, however the examiner respectfully disagrees.  As set forth in the rejections above, and upon further consideration of the reference in response to the amendments filed, the Chihara reference was found to disclose the subject matter of the amendments.  In particular, the Chihara reference discloses the base element 3 as a bezel surrounding the display portion of the notebook computer.  In forming the base as a bezel around the display portion, several edges are formed, including that of an upper edge of a horizontal portion of the base at the lower extent of the display portion, as is shown in at least figures 4 and 5 of the reference.  Figure 5 of the reference provides a detailed view of wherein the second end of the functional body, interpreted as element 12 of the reference, is above an upper edge formed by the horizontal member of the base which runs below the display portion, element 3a.  Figure 5 further shows that element 12 forms a partial shielding of the base as seen from the lateral side view of Figure 5, thus shielding the pivot point of the display portion where it connects with the functional body.


Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725.  The examiner can normally be reached on M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Keith DePew/
Examiner
Art Unit 2835



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841